Citation Nr: 0409112	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  02-06 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left ankle disorder.

2.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The veteran had active military service from March 1970 to 
March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
residuals of bilateral ankle injuries with degenerative 
arthritis. 

A review of the record reveals that a claim for service 
connection for a left ankle condition was previously denied 
by a March 1995 rating decision.  The May 2000 rating 
decision on appeal did not explicitly address whether new and 
material evidence had been submitted to reopen this 
previously denied claim.  Nevertheless, regardless of the 
RO's actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Thus, the issue on appeal has been 
recharacterized as shown above.  

For the reasons given below, the merits of the claim for 
service connection for a left ankle disorder is being 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  


FINDINGS OF FACT

1.  In March 1995, the RO denied a claim for service 
connection for a left ankle disorder.  The veteran did not 
appeal that decision.

2.  Some of the evidence received since 1995 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for a left ankle disorder.

3.  The veteran incurred right ankle sprains during service, 
and he currently has arthritis of the right ankle, which is 
as likely as not related to his military service.


CONCLUSIONS OF LAW

1.  The March 1995 RO rating decision that denied service 
connection for a left ankle disorder is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2003).

2.  New and material evidence has been received, and the 
claim for service connection for a left ankle disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  The veteran incurred a right ankle disorder, currently 
diagnosed as arthritis, as a result of his military service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that VA has a duty to assist the 
veteran in the development of facts pertinent to his claims.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  VA has a duty to notify the 
appellant and his representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

A letter was sent to the veteran in March 2001 explaining the 
VCAA, asking him to submit certain information, and informing 
him what evidence and information VA would be obtaining.  The 
letter also told the veteran to send VA copies of any 
evidence relevant to his claims that was in his possession.  
See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. January 
14, 2003).  Therefore, the Board finds that the Department's 
duty to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In light of the favorable 
decision contained herein, that is, the reopening of the 
veteran's left ankle claim and the granting of the right 
ankle claim, it is clear that sufficient evidence was 
developed in this case in this respect.  As discussed in more 
detail in the REMAND below, there is a further duty to assist 
the veteran and that will be accomplished before 
consideration of his left ankle claim on the merits.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Left ankle

In a presentation to the Board in June 1994 on an unrelated 
claim, the veteran's representative raised a claim for 
service connection for a left ankle condition.  An October 
1994 Board decision then referred this claim to the RO for 
consideration.  A March 1995 rating decision, among other 
things, denied service connection for a left ankle condition, 
finding that the in-service injury had resolved without any 
disability.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  

Although the veteran submitted a notice of disagreement in 
April 1995 that addressed other issues in the March 1995 
rating decision, he did not disagree with the denial of the 
left ankle claim.  In fact, in May 1995 correspondence, he 
indicated that he did not understand why VA had adjudicated 
such a claim in the first instance and he was not pursuing 
the matter.  Therefore, the March 1995 rating decision is 
final. 

In January 2000, the RO received the veteran's claims for 
service connection for residuals of ankle injuries with 
arthritis.  Since the left ankle claim had been previously 
denied, that is a claim to reopen.  In order to reopen a 
claim which has been previously denied and which is final, 
the claimant must present new and material evidence.  38 
U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.

The Board notes that standard for new and material evidence 
was recently amended.  See 38 C.F.R. § 3.156(a) (2003).  
However, that amendment applies only to claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(August 29, 2001).  Since this claim was received before that 
date, the law in effect when the claim was filed is 
applicable.  That is the standard discussed above.

The evidence received subsequent to March 1995 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

The evidence received since 1995 includes the report of a 
March 2000 VA examination and medical records/statements from 
Gary Ways, D.P.M.  This evidence is new in that it was not 
previously of record.  It is necessary, therefore, to decide 
if this evidence is material.  To be material, it must be (a) 
relevant in that it bears directly and substantially on the 
matter under consideration, and (b) so significant, either by 
itself or with other evidence, that it must be considered in 
order to fairly decide the claim.  See 38 C.F.R. § 3.156(a) 
(emphasis added).

The Board concludes that the veteran has submitted material 
evidence.  The additional evidence includes an opinion from a 
VA examiner that the veteran has ankle disabilities due to 
the reported in-service injuries.  The new evidence at least 
"contribute[s] to a more complete picture of the 
circumstances surrounding the origin" of the veteran's left 
ankle disorder, to include the issue of whether the condition 
is, in fact, related to his military service.  Assuming the 
credibility of this evidence, see Justus, supra, the 
additional evidence is sufficiently significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a). 

Accordingly, the Board finds that the evidence received 
subsequent to March 1995 is new and material and serves to 
reopen the claim for service connection for a left ankle 
disorder.  However, the Board cannot, at this point, 
adjudicate the reopened claim, as further assistance to the 
veteran is required to comply with the duty to assist.  This 
is detailed in the REMAND below.

Right ankle

The veteran's service medical records show that he sprained 
the right ankle during service.  No chronic disorder was 
diagnosed, and there were no relevant complaints upon 
discharge or upon VA examination in 1974.  Therefore, a 
chronic disorder during service is not factually shown.

However, as noted above, a chronic disorder first diagnosed 
after service can be service-connected if medical opinion 
links it to an in-service disease or injury.  The fact that 
the veteran injured his right ankle during service is 
established.  The initial question that must be answered is 
whether he currently has a right ankle disability.  Although 
the March 2000 VA examiner diagnosed osteoarthritis of the 
ankles, that was clearly based on the veteran's reported 
history since subsequent x-rays of the ankles were normal.  
Arthritis is, by definition, a degenerative disease 
established by x-rays.  However, the veteran's private 
podiatrist, Dr. Ways, indicated in 1999 and 2001 that x-rays 
showed arthritis of the ankles.  

Therefore, there is some medical evidence indicating the 
veteran has right ankle arthritis and some medical evidence 
indicating he does not.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises, 
such doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  There 
is no objective basis upon which the Board could conclude 
that the private podiatrist's interpretation of the 
radiological findings are less persuasive than the 
interpretation of the VA radiologist.  Resolving reasonable 
doubt in the veteran's favor, the Board finds he currently 
has a chronic right ankle disorder, diagnosed as arthritis.

The remaining question is whether the right ankle arthritis 
is related to the veteran's military service.  The March 2000 
VA examiner concluded that the diagnosed ankle disorder 
(arthritis) was the result of prior ankle injuries.  The only 
right ankle injuries reported to the examiner by the veteran 
occurred during service.  That reported history is credible 
and supported by the service medical records.  There is no 
evidence of a post-service injury to the right ankle.  Cf. 
Hodges v. West, 13 Vet. App. 287, 291 (2000) (because the 
only trauma shown in the record was the trauma the veteran 
received during service, then the physician's diagnosis of a 
post-traumatic condition is sufficient evidence of nexus).  
There are no medical opinions to the contrary, and there is 
no basis upon which the Board could conclude the VA opinion 
is not persuasive, since it was based on an accurate history.  
The evidence is, at the very least, in equipoise regarding 
the veteran's right ankle claim, and he is entitled to the 
application of the benefit of the doubt, see 38 U.S.C.A. 
§ 5107(b).  Accordingly, the Board finds that he incurred a 
right ankle disorder, currently diagnosed as arthritis, as a 
result of his military service.


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for a left ankle condition, the 
claim is reopened, and, to that extent only, the appeal is 
granted.

Service connection for a right ankle disorder, diagnosed as 
arthritis, is granted.


REMAND

The Board concludes VA has a further duty to assist the 
veteran in developing the left ankle claim.  The evidence 
shows that in addition to in-service injuries to the left 
ankle, he suffered a work-related injury in 1988, for which 
he received workers' compensation benefits.  This post-
service injury was not reported to the March 2000 VA examiner 
that rendered an opinion as to the etiology of the current 
ankle disorder, and it does not appear that the examiner had 
access to the claims file.  Since the VA opinion with respect 
to the left ankle was based on an incomplete medical history, 
the opinion is not sufficient medical evidence to decide the 
claim.  For these reasons, the Board concludes another VA 
examination is needed with a medical opinion as to the 
etiology of the veteran's current left ankle disorder.  
Attempts should also be made to obtain the records concerning 
the award of workers' compensation benefits.

Accordingly, this claim is remanded for the following:

1.  Ask the veteran to submit the 
appropriate release form, if any, for his 
records from the U.S. Customs Service 
and/or the U.S. Department of Labor, or 
any other appropriate source, related to 
the veteran's receipt of workers' 
compensation benefits in 1990 based on 
injury sustained in October 1988 during 
employment with the Customs Service.  

2.  After obtaining the additional 
evidence described above, to the extent 
it is available, then schedule the 
veteran for a VA examination.  Provide 
the claims file to the examiner for 
review.  After reviewing the file, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the veteran's current left ankle 
disorder is related to in-service ankle 
injuries.  In doing so, please discuss, 
to the extent appropriate, the post-
service injury in 1988. 

3.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act have been 
completed, readjudicate the claim.  If 
any such action does not resolve a claim, 
issue the veteran and his representative 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  This claim 
must be afforded expeditious treatment.  

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his claim.  The appellant's cooperation in 
VA's efforts, including reporting for any scheduled VA 
examination, is both critical and appreciated.  


	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



